UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION oe

UNITED STATES OF AMERICA

v. CASE NO. $. 20 -€¢-5$-7= 3358S
18 U.S.C. § 371

PATSY TRUGLIA, and 18 U.S.C. § 1035

RUTH BIANCA FERNANDEZ 18 U.S.C. § 1347

42 U.S.C. § 1320a—7b(b)(1)
42 U.S.C. § 1320a—7b(b)(2)
INDICTMENT
The Grand Jury charges:

COUNT ONE
(Conspiracy)

A. Introduction

At times material to this Indictment:

The Conspirators and Their Enterprises

The Truglia Faction

1. The Truglia Faction, which included the defendants and others,
owned, controlled, and managed a telemarketing operation in Florida. The
Truglia Faction ran the operation by and through multiple companies,
including, principally, (i) Med-Connect USA LLC (“Med-Connect”), and (ii)

Global One Medical Solutions LLC (“Global One”).
2. Med-Connect, principally located in Broward County, Florida,
was a call-center operation that targeted the Medicare-aged population.
During calls, representatives purportedly inquired about, among other things,
consumers’ Medicare eligibility and their interest in receiving a brace or
braces. Representatives harvested this information along with beneficiaries’
personally identifying information (“PII”) to begin forming orders for certain
orthotic devices—including knee braces, back braces, shoulder braces, wrist
braces, and other braces—treferred to as “durable medical equipment” or
“DME.”

3. While Med-Connect mainly contacted consumers through its
call-center operation, Global One, which was located in Palm Beach County,
Florida, was the corporate entity dealing with organizational clients. Global
One sold the brace orders to organizational clients and others.

4, The Truglia Faction also created, owned, controlled, and/or
managed, in whole or in part, related purported “marketing” companies,
including ASP Marketing Group, LLC (“ASP Marketing”) and Global
American Solutions USA LLC (“Global American”).

5. The Truglia Faction also controlled, owned, held financial
interests in, and/or managed multiple Medicare-enrolled DME supply

companies (the “DME Fronts”) including: (i) Indian Shores Bracing, Inc.
(“Indian Shores Bracing”); (ii) Village Medical Supply, Inc. (“Village
Medical”); (iii) Cordial Medical Supply, Inc. (“Cordial Medical”); (iv) Self-
Care Bracing, Inc. (“Self-Care Bracing”); and Tiger Medical, Inc. (“Tiger
Medical”).
6. The Truglia Faction was comprised of the defendants, who are

described in the following sub-paragraphs, and others.

a. PATSY TRUGLIA resided in Broward County, Florida.
TRUGLIA, in whole or in part, controlled, owned, held financial interests in,
and/or managed the Truglia Faction’s telemarketing operation and DME
Fronts. He was a decision-maker for all of these businesses. In or about 2014,
TRUGLIA was convicted of a federal felony crime, to wit, money laundering
in violation of 18 U.S.C. § 1956(a) in the United States District Court for the
Eastern District of New York. This felony conviction was within 10 years of
the Truglia Faction’s acquisition of multiple DME Fronts, which were placed
in his wife’s name, C.T.

b. RUTH BIANCA FERNANDEZ resided in Broward
County, Florida. FERNANDEZ managed the Truglia Faction’s telemarketing
operation and DME Fronts, including by exercising operational or managerial

control over, and conducting the day-to-day operations of these businesses.
The Regency Faction

7. Regency, Inc. (“Regency”) was a DME billing and consulting
company in Largo, Florida. Regency was owned and operated by K.W., who
resided in Pinellas County, Florida. K.W. and others at Regency are
collectively referred to as the Regency Faction.

8. Regency’s consulting services included, among other things, the
creation and sale of “turn-key” DME supply companies to clients. As part of
this service, Regency generally assisted clients with the accreditation and
Medicare-enrollment processes. The Truglia Faction used these services to
establish their DME Fronts.

9. Other members of the Regency Faction included M.K. and S.P.,
who helped K.W. operate Regency. In or about March 2018, the Regency
Faction incorporated Magic Medical Inc. (“Magic Medical”) as a purported
DME drop-shipping company in Largo, Florida. Magic Medical was non-
operational.

The Medicare Program

10. The Medicare Program (“Medicare”) was a federal health care
benefit program that provided items and services to individuals who were (a)
age 65 or older, (b) had certain disabilities, or (c) had end-stage renal disease.

Individuals who received Medicare benefits were called “beneficiaries.”
11. Medicare was administered by the Centers for Medicare and
Medicaid Services (“CMS”), which was an agency of the United States
Department of Health and Human Services (“HHS”).

12. To help administer Medicare, CMS contracted with private
insurance companies called “Medicare Administrative Contractors” or
“MACs.” MACs performed many functions, such as enrolling DME suppliers
into the Medicare program and processing Medicare claims. In performing
such functions, MACs were assigned to particular geographical
“jurisdictions.” For DME claims, they were called Jurisdictions A, B, C,
and D.

13. Medicare was made up of several component “parts” that
covered different items and services. Medicare Part A, for example, covered
inpatient hospital stays. Medicare Part B covered, among other items and
services, outpatient care and supplies, including orthotic devices, referred to as
DME (such as the braces referred to above in paragraph 2).

14. Under Medicare Part B, beneficiaries could only receive
Medicare-covered DME from “suppliers” that were enrolled in Medicare.

15. Medicare claims for DME were processed by two MACs:

(i) CGS Administrators, LLC (“CGS”), and (ii) Noridian Healthcare
Solutions (“Noridian”). Together, CGS and Noridian are referred to herein as
the “DME MACs.”

Medicare Part B Enrollment: The Form CMS-855S

16. A different MAC, Palmetto GBA, LLC (“Palmetto”), handled
the enrollment of DME suppliers into Medicare. Palmetto was the single
entity responsible for, among other duties, issuing or revoking Medicare
supplier billing privileges for DME suppliers. Palmetto was also referred to as
the National Supplier Clearinghouse (“NSC”) MAC for DME suppliers.

17. Toenroll in Medicare Part B, a DME supplier was required to
submit a completed enrollment application—meaning the “Form CMS-
855S”—to Medicare. The Form CMS-855S listed many standards necessary to
obtain and to retain Medicare billing privileges as a DME supplier.

18. Pursuant to those standards, a DME supplier was required to
provide complete and accurate information on the Form CMS-855S and,
further, report any changes to such information to the NSC MAC within 30
days. The standards also included the following requirements:

a. an authorized individual (one whose signature was
binding) had to sign the application for billing privileges;

b. a DME supplier was prohibited from direct solicitation to
Medicare beneficiaries;
c. a DME supplier had to fill orders from its own inventory
or, otherwise, was to contract with another company for
the purchase of items to fill orders;

d. a DME supplier had to maintain a staffed physical facility
accessible to the public at least thirty hours per week, with
visibly posted hours of operation;

e. a DME supplier had to disclose any person having
ownership, financial or control interest in the supplier
DME;

f. a DME supplier could not convey or reassign a supplier

number (e.g., the supplier may not sell or allow another
entity to use its Medicare billing number); and

g. a DME supplier had to be accredited by a CMS-approved
accreditation organization in order to receive and retain a
supplier billing number.

Owners and Managers of DME Suppliers

19. The Form CMS-855S required applicants to disclose to Medicare
any individual or organization with an ownership interest, a financial interest,
or managing control of a DME supplier. This included (1) anyone with 5% or
more of an ownership stake, either direct or indirect, in the DME supplier; (ii)
anyone with a partnership interest in the DME supplier, regardless of the
percentage of ownership, (iii) any organizations with “managing control” over
the DME supplier, as well as (iv) any and all “managing employees.”

20. “Managing employee” was defined on the Form CMS-855S (and

elsewhere) as any general manager, business manager, administrator, director,
or other individual who exercised operational or managerial control over, or
who, directly or indirectly, conducted the day-to-day operations of the DME
supplier. This included anyone under contract or through some other
arrangement, whether or not the individual was a “W-2 employee.”

21. The Form CMS-855S also called for extensive information
regarding those who owned, managed, and/or controlled (financially or
otherwise) the DME supplier. This information included the mandatory
disclosure of “Adverse Legal Actions,” which was defined to include, among
other things, any federal or state felony conviction within 10 years.

Certification by Authorized Official

22. Finally, the Form CMS-855S required the signature of an
“authorized official.” The act of signing, or authorizing such signing, bound
the DME supplier and official(s) to abide by all “laws, regulations, and
program instructions” for Medicare. It also bound and certified the DME
supplier and official(s) to the following terms, among others:

I agree to abide by the Medicare laws, regulations and program
instructions that apply to me or to the organization listed in
Section 1B of this application. The Medicare laws, regulations,
and program instructions are available through the fee-for-service
contractor. I understand that payment of a claim by Medicare is
conditioned upon the claim and the underlying transaction
complying with such laws, regulations and program

instructions|,] including, but not limited to, the Federal Anti-
Kickback Statute, 42 U.S.C. section 1320a—7b(b)[.]
RE

I will not knowingly present or cause to be presented a false or
fraudulent claim for payment by Medicare, and will not submit
claims with deliberate ignorance or reckless disregard of their
truth or falsity.

On-Site “BOC” and Medicare Inspections

23. Toenroll in Medicare, a DME supplier was required to complete
an accreditation process by an organization approved by CMS. One CMS-
approved organization that could perform such accreditation was known as
the Board of Certification/ Accreditation or the “BOC.” The BOC had a set of
standards that a DME supplier had to meet for accreditation, which were
tested at on-site inspections and random re-inspections.

24. The NSC MAC also conducted surprise on-site inspections for
Medicare enrollment, which helped verify information disclosed in the Form
CMS-855S and supporting documents. A DME supplier’s responses to the
NSC MAC’s on-site inspections were recorded, in part, on a Site Investigation
for Suppliers of Durable Medical Equipment, Prosthetics, Orthotics and
Supplies, Form CMS-R-263. An authorized site inspector would interview
staff seeking, among other information, a complete list of all owners and

managers and, further, whether they or any of their relatives owned other

medical entities.
25. The NSC MAC inspection also involved a review of any on-site
DME inventory. A DME supplier that did not maintain its own inventory
could be asked to produce a contract with a third-party vendor, such as a
DME “drop-shipping” company.

26. Further, the NSC MAC inspection inquired about marketing
efforts including, pertinently, direct solicitation or the utilization of any third-
party to solicit beneficiaries’ referrals via telephone.

27. Finally, all Medicare-enrolled DME suppliers were subject to
random re-inspections. During a re-inspection, an inspector could make the
same inquiries noted above, request supporting documentation, and seek
follow up information from the DME supplier. Failure to comply could result
in the suspension or revocation of Medicare billing privileges.

DME Suppliers’ Unique Identification Numbers: NPIs and PTANs

28. To bill Medicare, the DME supplier required two unique
identification numbers: (i) a “National Provider Identifier” or “NPI,” and (ii)
a “Provider Transaction Access Number” or “PTAN.” To issue NPIs, CMS
developed the National Plan and Provider Enumeration System, which
assigned NPIs to providers, including DME suppliers.

29. For PTANs, the NSC MAC was the entity responsible for issuing

such identifiers to DME suppliers, but only after approving their Forms CMS-

10
855S. With both the PTAN and the NPI, DME suppliers could submit claims
and receive payments from Medicare for braces and other equipment.

DME Claims Submission under Medicare Part B

30. Claims for DME supplies could be submitted for payment to the
MAC through an “Electronic Data Interchange (“EDI”) system. EDI was a
computer-to-computer electronic exchange of business documents using a
standard format. An EDI allowed a DME supplier the ability to transmit
Electronic Media Claims (“EMC”) to Medicare in a compliant format.
Medicare, in turn, required that a DME supplier complete a Common
Electronic Data Interchange (“CEDI”) agreement for EDI services with a
DME MAC. The CEDI agreement required the DME supplier to agree to
several terms and conditions, including:

a. that it would be responsible for all Medicare claims
submitted to CMS or a designated CMS contractor by
itself, its employees, or its agents;

b. that it would submit claims only on behalf of those
Medicare beneficiaries who had given their written
authorization to do so, and certify that required
beneficiary signatures, or legally authorized signatures on

behalf of beneficiaries, were on file;

Cc. that it would submit claims that are accurate, complete,
and truthful;

d. that it would affix the CMS-assigned unique identifier
number (submitter ID) of the provider on each claim

11
electronically transmitted to the A/B MAC, CEDI, or
other contractor if designated by CMS;

that the CMS-assigned unique identifier number (submitter
identifier) or NPI constituted the provider’s (or the DME
supplier’s) legal electronic signature and its assurance that
services were performed as billed; and

that it would acknowledge that all claims would be paid
from Federal funds, that the submission of such claims

was a claim for payment under the Medicare program, and
that anyone who misrepresented or falsified or caused to
be misrepresented or falsified any record or other
information relating to that claim that is required pursuant
to this agreement was, upon conviction, subject to a fine
and/or imprisonment under applicable Federal law.

31. Both methods of filing claims required the submission of certain

information relating to a specific patient or beneficiary. The information

necessary for a DME claim included:

a.

the type of service provided, identified by an “HCPCS”
code (meaning “Healthcare Common Procedure Coding
System”);

the date of service or supply;

the referring physician’s NPI;

the charge for such services;

patient’s diagnosis;

the NPI for the DME entity seeking reimbursement; and

certification by the DME provider that the supplies are
medically necessary.

12
32. Further, before submitting a claim for an orthotic brace to the
DME MAC, a supplier was required to have on file the following:

a. written documentation of a verbal order or a preliminary
written order from a treating physician;

b. a detailed written order from the treating physician;

c. information from the treating physician concerning the
beneficiary’s diagnosis;

d. any information required for the use of specific modifiers;
e. a beneficiary’s written assignment of benefits; and
f. proof of delivery of the orthotic brace to the beneficiary.
33. Finally, under Medicare Part B, providers were not permitted to
routinely waive copayments, which were the portion of the cost of an item
paid by a beneficiary.
Proper Telehealth Services for Medicare Beneficiaries
34. Telemedicine was a means of connecting patients to providers via
a telecommunication technology, such as video-conferencing. Telemedicine
companies hired physicians and other providers to furnish telemedicine
services to individuals. Telemedicine companies typically paid “treating
providers” a fee to consult with patients. In order to generate revenue,
telemedicine companies typically either billed the Medicare program or other

health insurance program, or offered a membership program to patients.

13
35. Some telemedicine companies offered membership programs to
patients who signed a contract for telemedicine services, paid a set dollar
amount per month, and paid a fee each time the patient had a telemedicine
encounter with one of its providers.

36. Medicare Part B covered expenses for specified telehealth
services if certain requirements were met. These requirements included,
among others: (a) that the beneficiary was typically located in a rural area
(meaning, outside a “Metropolitan Statistical Area” or in a rural health
professional shortage area); (b) that the services were delivered via an
interactive audio- and video-telecommunications system; and (c) that the
beneficiary was at a practitioner’s office or a specified medical facility—not at
home—during the telehealth service furnished by a remote practitioner.

CHAMPVA

37. The Civilian Health and Medical Program of the Department of
Veterans Affairs (“CHAMPVA”) was a federal health benefit program.
CHAMPVA was a comprehensive health care program in which the VA
shared the cost of covered health care services and supplies with eligible
beneficiaries. CHAMPVA beneficiaries included the spouses or children of
veterans who had been rated permanently and totally disabled for a service-

connected disability and the surviving spouses or children of veterans who had

14
died from VA-rated service-connected disabilities. In general, the CHAMPVA
program covered most health care services and supplies that were medically
necessary. CHAMPVA was always the secondary payer to Medicare and
reimbursed beneficiaries for costs that Medicare did not cover. Health care
claims must have first been sent to Medicare for processing. Medicare
electronically forwarded claims to CHAMPVA after Medicare had processed
them. For Medicare supplemental plans, CHAMPVA processed the remaining
portion of the claim after receiving Medicare’s explanation of benefits.
B. The Conspiracy

38. Beginning in or about January 2018, and continuing until in or
about April 2019, in the Middle District of Florida and elsewhere, the
defendants,

PATSY TRUGLIA, and
RUTH BIANCA FERNANDEZ,

did knowingly and willfully combine, conspire, confederate, and agree with
each other and with others, including K.W., S.P., and M.K.., to:

a. defraud the United States by impeding, impairing,
obstructing, and defeating the lawful functions of HHS, through its agency

CMS, in the administration of Medicare, by deceit, craft, and trickery; and

15
b. commit the following offenses against the United States:
1. making false statements relating to health

care matters, in violation of 18 U.S.C. § 1035;

ii. health care fraud, in violation of 18 U.S.C.
§ 1347;

ili. soliciting and receiving remuneration
(kickbacks and bribes), in violation of 42 U.S.C. § 1320a-7b(b)(1); and

iv. offering and paying remuneration (kickbacks |
and bribes), in violation of 42 U.S.C. § 1320a-7b(b)(2).

C. Manner and Means of the Conspiracy
39. |The manner and means by which the defendants and their

conspirators sought to accomplish the objects of the conspiracy included,
among others, the following:

a. It was part of the conspiracy that the Truglia Faction
conspirators would and did run a telemarketing operation using multiple
corporate entities, including Global One, Med-Connect, and other companies,
targeting the Medicare-aged population to generate DME brace orders.

b. It was further a part of the conspiracy that the Truglia

Faction conspirators would and did conceal, and caused to be concealed, that

16
Cc. conspirator TRUGLIA operated, directly and through
others, the telemarketing operation. The concealment included:

i. using “straw owners,” such as TRUGLIA’s
sister-in-law, as the owners of record for the corporate entities that the Truglia
Faction used to run the telemarketing operation; and

il. directing “straw owners” and others to
maintain licenses—such as a Florida Commercial Telephone Seller Business
License—and other required business documents to keep the telemarketing
operation running.

d. It was further a part of the conspiracy that, to target
Medicare beneficiaries, the Truglia Faction would and did obtain personally
identifying information or “PII”—such as names, dates of birth, and/or
Medicare ID numbers—for the Medicare-aged population, including by
purchasing PII from known “lead generators.”

e. It was further a part of the conspiracy that Med-Connect
representatives would and did call, or purport to call, Medicare beneficiaries to
inquire about, among other information, the beneficiaries’ Medicare eligibility,

their health status, and whether they wanted DME braces.

17
f. It was further a part of the conspiracy that Med-Connect
representatives would and did make written electronic records of the calls, and
purported calls, to Medicare beneficiaries to build DME brace orders.

g. It was further a part of the conspiracy that, through
automation and other electronic means, the Truglia Faction conspirators
would and did cause the transmission of Medicare beneficiaries’ DME brace
orders to medical practitioners through purported “telemedicine” vendors.

h. It was further a part of the conspiracy that the Truglia
Faction conspirators would and did offer and pay illegal bribes through
intermediaries to medical practitioners to induce them to sign and to prescribe
the DME brace orders under the guise of “telemedicine.”

i. It was further a part of the conspiracy that, often, the
medical practitioners would and did sign the DME brace orders without ever
contacting the Medicare beneficiaries, rather than conducting compliant
telehealth consultations as required.

j. It was further a part of the conspiracy that the purported
“telemedicine” vendors would and did electronically transmit, or cause the —
transmission of, signed DME brace orders, which were secured through illegal

bribes (the “illegal DME claims”), to the Truglia Faction conspirators.

18
k. It was further a part of the conspiracy that the Truglia
Faction and the Regency Faction conspirators would and did acquire and
create at least five DME Fronts for the purpose of, among others, spreading
illegal DME claims across several entities to evade Medicare scrutiny.

1. It was further a part of the conspiracy that one or more of
the Truglia Faction and the Regency Faction conspirators would and did
conceal from Medicare and others, that conspirator TRUGLIA, in whole or in
part, owned, controlled, held financial interests in, and/or managed the DME
Fronts. The methods of concealment included:

i. falsely and fraudulently listing TRUGLIA’s
wife, C.T., as the sole owner of the Truglia Faction’s DME Fronts in
Medicare enrollment applications (i.e., Forms CMS-855S) and other
documents;

ii. making or causing to be made false and
misleading statements during inspections and related follow-up for and on
behalf of Medicare about the ownership and management of the Truglia
Faction’s DME Fronts;

iii. opening bank accounts for the Truglia
Faction’s DME Fronts (hereinafter, the “DME Front Bank Accounts”) using

only the names and identities of straw owners as authorized signors;

19
iv. mimicking, or causing to be mimicked,
signatures of the straw owners, including through forgery and other means, to
conduct financial transactions using funds in the DME Front Bank Accounts;
and

V. providing TRUGLIA online access to the
DME Front Bank Accounts to conduct financial transactions.
m. It was further a part of the conspiracy that one or more
Regency Faction conspirators would and did create, or cause to be created, a
fake, non-operational DME drop-shipping company named “Magic Medical.”
n. It was further a part of the conspiracy that, to dupe
inspectors so as to secure Medicare-billing privileges for the DME Fronts, the
Regency Faction and the Truglia Faction conspirators would and did:
1. execute sham inventory contracts between
some or all of the Truglia Faction’s DME Fronts and Magic Medical;

ii. create bogus patient records for fictitious
patients for some or all of the Truglia Faction’s DME Fronts; and

lil. present, or cause the presentation of, sham
inventory contracts, bogus patient records, and other false and misleading

information during and in connection with inspections.

20
O. It was further a part of the conspiracy that the Truglia
Faction conspirators would not and did not collect copayments from Medicare
beneficiaries.

p. It was further a part of the conspiracy that the Truglia
Faction and the Regency Faction conspirators would and did direct, or cause
to be directed, Medicare and CHAMPVA payments for the illegal DME
claims to the DME Front Bank Accounts.

q. It was further a part of the conspiracy that, through Global
One, the Truglia Faction conspirators would and did sell and offer to sell
illegal DME claims for submission to Medicare and other federal health
benefit programs to other DME-front owners for up to $300 per brace.

r. It was further a part of the conspiracy that one or more of
the Truglia Faction conspirators would and did submit, or cause the
submission of, over approximately $25 million of illegal DME claims to
Medicare and other federal health benefit programs, including CHAMPVA,
through the Truglia Faction’s DME Fronts (i.e., Indian Shores Bracing, Self-
Care Bracing, Cordial Medical, Village Medical, and Tiger Medical), resulting
in payments of at least approximately $10 million.

Ss. It was further a part of the conspiracy that one or more of

the Truglia Faction conspirators would and did transfer, or cause the transfer

21
of, millions of dollars from the DME Front Bank Accounts to other accounts,
including the ASP Marketing bank account (BOA -7706) held or controlled by
conspirator TRUGLIA, C.T., and others, to promote and to perpetuate the
scheme and for other purposes; and
t. It was further part of the conspiracy that the conspirators
would and did participate in meetings, perform acts, and make statements to
accomplish the objects of and to conceal the conspiracy.
D. Overt Acts
40. In furtherance of the conspiracy, and to effect its objects, the
defendants and other conspirators committed the following overt acts, among
others, in the Middle District of Florida and elsewhere:
The Truglia Faction’s Telemarketing Operation
a. On or about April 24, 2018, the Truglia Faction
conspirators submitted, or caused the submission of, a renewal application for
a Florida Commercial Telephone Seller Business License Application, for the
entity known as Med-Connect in the name of its straw owner, E.T.
b. On or about May 8, 2018, conspirator FERNANDEZ
submitted an application for a Florida Commercial Telephone Salesperson
Individual License for and in connection with her purported employment at

Med-Connect.

22
c. On or about April 2, 2018, conspirator TRUGLIA
exchanged an email with Truglia Faction conspirator L.M. tracking the
weekly “brace count” for the call-center representatives at Med-Connect;

d. On or about the dates set forth below, each of which
constitutes a separate overt act, one or more Truglia Faction conspirators paid,
or caused to be paid, illegal bribes in the approximate amounts listed below to
purported “telemedicine” vendors and their intermediaries to induce medical

practitioners to sign and to prescribe DME brace orders:

 

 

 

 

 

 

 

 

Overt On or About Date Source Account Approx. Amount
d.l October 5, 2018 Global One (BOA -1181) $65,835
d.2 November 2, 2018 Global One (BOA -1181) $101,024

 

The Truglia Faction’s DME-Front Operation
e. On or about the dates set forth below, each of which
constitutes a separate overt act, one or more Truglia Faction conspirators
transferred, or caused the transfer of, funds from bank accounts under their
control to accounts maintained and controlled by the Regency Faction

conspirators to purchase DME Fronts:

 

 

 

 

 

 

 

 

 

 

 

 

Overt On or Approx.

Act about Date Source Account Amount DME Front

el January 16, 2018 Global One (BOA -1181) $30,000 indian Shores
racing

2 July 9, 2018 ASP Marketing (-7706) $30,000 indian Shores
racing

e.3 July 23, 2018 ASP Marketing (-7706) $30,000 | Self-Care Bracing

e.4 August 14, 2018 Global One (BOA -1181) | $30,000 | Cordial Medical

e.5 | September 19, 2018 ASP Marketing (-7706) $30,000 | Self-Care Bracing

 

23
 

Overt On or . Approx.
Act about Date . Source Account Amount DME Front

 

e.6 | September 28, 2018 ASP Marketing (-7706) $30,000 | Village Medical

 

e.7 | December 28, 2018 | Global One (BOA -1181) | $30,000 | Village Medical

 

 

 

 

 

 

e.8 January 22,2019 | Indian Shores (BOA -9517) | $30,000 | Cordial Medical

 

 

f. On or about the dates set forth below, each of which
constitutes a separate overt act, one or more Truglia Faction and/or Regency
Faction conspirators signed, or caused the signing of, Forms CMS-855S
(meaning the Medicare enrollment applications), for the DME Fronts, which,
among other things, bound the DME suppliers and their officials to abide by
all “laws, regulations, and program instructions” for Medicare, including “the

Federal Anti-Kickback Statute, 42 U.S.C. section 1320a-7b(b)”:

 

 

 

 

 

 

 

Overt Act | Onor about Date of Signature DME Front
f.1 February 28, 2018 Indian Shores Bracing
£.2 October 10, 2018 Village Medical
£.3 October 13, 2018 Cordial Medical
f.4 April 4, 2019 Self-Care Bracing
£.5 March 25, 2019 Tiger Medical

 

 

 

 

g. On or about January 13, 2018, conspirator TRUGLIA
emailed conspirator K.W., directing K.W. to remove his name from a
“Medicare Part B Start Up Agreement” and to replace it with “C.T.,” stating
“ijt will be under [C.T.’s] name.”

h. On or about February 1, 2018, conspirator K.W. executed,
or caused the execution of, a sham contract between Indian Shores Bracing

and the fake, non-operational drop-shipping company Magic Medical.

24
i. In or about February 2018, one or more Truglia Faction
and Regency Faction conspirators submitted, or caused the submission of, a
Form CMS-855S to Medicare falsely reporting, among other information, that
C.T. was the sole owner of Indian Shores Bracing.

j. On or about April 22, 2018, conspirator TRUGLIA asked
conspirator K.W. whether she had “any other available DMEs for sale.”

k. On or about July 10, 2018, conspirator TRUGLIA
emailed conspirator K.W. stating: “Are any other DMEs available for
purchase. 1 will not handle all my business.”

1. On or about July 27, 2018, conspirators FERNANDEZ
and K.W. exchanged emails about how many braces to submit per DME
Front. FERNANDEZ asked: “When can we start submitting 400 braces or
more?” K.W. responded: “As far as the number of bracing I think 250-300 is a
comfortable number.”

m. In orabout August 2018, conspirator TRUGLIA hand-
delivered $5000 in cash to conspirator K.W. at a health care conference.

n. In or about September 2018, one or more Truglia Faction
and Regency Faction conspirators signed, or caused the signing of, a sham
“stock purchase agreement” to transfer control of Self-Care Bracing from

Regency to the Truglia Faction in exchange for approximately $60,000.

25
Oo. In or about December 2018, one or more Truglia Faction
and Regency Faction conspirators presented, or caused to be presented, false
and misleading information and records to a BOC inspector during an
inspection of Indian Shores Bracing.

p. In or about December 2018, one or more Truglia Faction
and Regency Faction conspirators maintained, or caused to be maintained,
on-site at Indian Shores Bracing a purported compliance document titled the
“Dos and Donts of Marketing,” which stated, in part, that the “Medicare
Anti-Kickback Statute ... makes it a felony to knowingly and willfully offer,
pay, solicit, or receive any remuneration to induce a person or entity to refer
an individual for an item or service covered by a federal health care program.”

q. In or about March 2019, during and in connection with an
on-site inspection of Indian Shores Bracing, the Truglia Faction conspirators
concealed, or caused the concealment of, conspirator TRUGLIA’s ownership,
control, and management of the Truglia Faction’s DME Fronts.

I. In or about March 2019, one or more Truglia Faction and
Regency Faction conspirators signed, or caused the signing of, a sham “stock
purchase agreement” to transfer control of Tiger Medical from Regency to the

Truglia Faction in exchange for approximately $40,000.

26
S. In or about April 2019, conspirators FERNANDEZ and

K.W. exchanged multiple texts regarding the Truglia Faction’s interest in

acquiring and creating additional DME fronts with the Regency Faction

conspirators, stating, in pertinent part, as follows:

FERNANDEZ:

K.W.:

FERNANDEZ:

FERNANDEZ:

“Pat wants another DME as soon as possible ... and
we want 4 more DME’s, not just 1.”

“do u want us to start 2 in [C.T.’s] name. Cheaper
investment ... and then sell 2 to you guys?”

“awesome and I’m gonna find out about [C.T.’s]

name.”

“Pat said he wants to do what you said and start
2 in [C.T.’s] name and buy 2 ready. 4 total.”

t. On or about the dates set forth below, each of which

constitutes a separate overt act, one or more Truglia Faction and/or Regency

Faction conspirators submitted, or caused the submission of, illegal DME

claims that had been procured through illegal bribes to Medicare:

 

 

 

 

 

 

 

Overt On or about : Approx. : Truglia
Act Date Submitted Beneficiary Amount Paid Claim Number Faction
DME Front
t.1 | September 26, 2018 K.L.T. $1,681.98 182697 14940000 Sem Cate
racing
t.2 | November 27, 2018 J.L.L. $1,414.82 18331715901000 ee spores
t.3 | December 13, 2018 C.D.M. $1,510.07 18347748710000 | Indian Shores
Bracing
LA March 19, 2019 J.C.N. $1,570.58 19078741518000 Cordial
Medical
t.5 March 20, 2019 A.L.F. $2,270.36 19079732967000 | Village Medical

 

 

 

 

 

 

27

 
u. On or about the dates set forth below, each of which
constitutes a separate overt act, one or more of the Truglia Faction
conspirators transferred, or caused the transfer of, funds from bank accounts

under their control to the ASP Marketing bank account (BOA -7706):

 

 

 

 

 

 

 

 

 

 

 

 

Oren On or about Date Source Account | APROX.
u.l October 15, 2018 Indian Shores (BOA -9517) $100,000
u.2 December 4, 2018 Indian Shores (BOA -9517) $76,000
u.3 December 12, 2018 Self-Care Bracing (JPMC -0275) $50,000
u.4 January 2, 2019 Indian Shores (BOA -9517) $100,000
a5 March 5, 2019 Village Medical (BOA -8232) $40,600
u.6 March 21, 2019 Self-Care Bracing (JPMC -0275) $75,000

 

v. In or about March 2019, the Truglia Faction conspirators
forged, or caused the forgery of, conspirator K.W.’s signature onto checks for
the Self-Care Bracing bank account (JPMC -0275) to transfer approximately
$163,050 in funds to the ASP Marketing account (BOA -7706).

All in violation of 18 U.S.C. § 371.

COUNTS TWO THROUGH SIX
(False Statements Relating to Health Care Matters)

1. The Grand Jury realleges and incorporates by reference the
paragraphs contained in Section A of Count One of this Indictment as though
fully set forth herein.

2. On or about the dates set forth below in each count, in the
Middle District of Florida, in a matter involving a health care benefit program,

that is, Medicare, the defendants,

28
PATSY TRUGLIA, and
RUTH BIANCA FERNANDEZ,

aided and abetted by each other, and others, including K.W., S.P., and M.K.,
did knowingly and willfully make a materially false, fictitious, and fraudulent
statement and representation to Medicare in a submitted CMS Form-855S, as
reflected below in each count, in that, the submitted CMS Form-855S stated
and represented to Medicare that C.T. was the sole person who owned,
controlled, held financial interests in, and/or managed the listed DME Front,
when in truth and in fact, as the defendants then and there well knew, C.T.
was not the sole person who owned, controlled, held financial interests in,

and/or managed the listed DME Front:

 

 

 

 

 

 

 

 

 

 

 

On or about Date of Listed
COUNT CMS Form-855S DME Front Owner(s)
Submission

TWO February 28, 2018 Indian Shores Bracing C.T.
THREE October 10, 2018 Village Medical C.T.
FOUR October 13, 2018 Cordial Medical C.T,
FIVE April 4, 2019 Self-Care Bracing C.T.
SIX March 25, 2019 Tiger Medical C.T.

 

In violation of 18 U.S.C. §§ 1035 and 2.

29 |
COUNTS SEVEN THROUGH ELEVEN
(Health Care Fraud)

A. Introduction
3. The Grand Jury realleges and incorporates by reference the
paragraphs contained in Section A of Count One of this Indictment as though
fully set forth herein.
B. The Scheme
4, Beginning in or about January 2018, and continuing until in or
about April 2019, in the Middle District of Florida and elsewhere, the
defendants,

PATSY TRUGLIA, and
RUTH BIANCA FERNANDEZ,

aided and abetted by each other, and others, including K.W., S.P., and M.K.,
did knowingly and willfully devise and intend to devise a scheme and artifice
to defraud a health care benefit program, and to obtain, by means of
materially false and fraudulent pretenses, representations, and promises,
money and property owned by, and under the custody and control of, a health

care benefit program.

30
a

Cc. The Manner and Means of the Scheme

The manner and means of the scheme and artifice is described in

Section C of Count One of this Indictment, and the Grand Jury realleges and

incorporates by reference that section as though fully set forth herein.

6.

BD,

Execution of the Scheme

On or about the dates set forth below in each count, within the

Middle District of Florida and elsewhere, the defendants, aided and abetted by

each other, and others, did knowingly and willfully execute and attempt to

execute the aforesaid scheme and artifice to defraud and to obtain, by means

of materially false and fraudulent pretenses and representations, money under

the custody and control of a health care benefit program, that is Medicare, in

connection with the delivery of and payment for health care benefits, items,

and services, in the submission of the below claims to Medicare:

 

 

 

 

 

 

 

 

Approx.
GOUNE | ~oucrsbout | Reneficiary | Amount | Claim Number | DME Front
Date Submitted Paid
SEVEN | September 26,2018] X-L-T- | $1,681.98 | 18269714940000 pee
FIGHT | November27,2018| JEL: | $1,414.82 | 1831715901000 indian Shores
NINE | December 13,2018 | C-P-M- | $1,510.07 | 1834774871000 | Indian Shores
Bracing
TEN March 19, 2019 J.C.N. | $1,570.58 | 19078741518000 | Cordial Medical
ELEVEN | March 20, 2019 A.L.F. | $2,270.36 | 19079732967000 | Vitlage Medical

 

 

 

 

 

In violation of 18 U.S.C. §§ 1347 and 2.

31

 
COUNTS TWELVE AND THIRTEEN
(Offering and Paying Remuneration—Kickbacks and Bribes)

A. Introduction
1. The Grand Jury realleges and incorporates by reference the
paragraphs contained in Section A of Count One of this Indictment as though
fully set forth herein.
B. Offense
2. On or about the dates listed below in each count, in the Middle
District of Florida and elsewhere, the defendants,

PATSY TRUGLIA, and
RUTH BIANCA FERNANDEZ,

did knowingly and willfully offer and pay remuneration (including kickbacks
and bribes) in the approximate amounts listed below, directly and indirectly,
overtly and covertly, in cash and in kind, to a person to induce such person
(A) to refer an individual to a person for the furnishing and arranging for the
furnishing of an item and service, and (B) to purchase, order, and arrange for,

and recommend purchasing and ordering a good, service, and item, for which

32
payment may be made, in whole and in part, under a federal health care

program, that is, Medicare:

 

 

 

 

 

 

 

 

COUNT On or About Date Source Account Approx. Amount
TWELVE October 5, 2018 Global One (BOA -1181) $65,835
THIRTEEN | November 2, 2018 Global One (BOA -1181) $101,024

 

In violation of 42 U.S.C. § 1320a-7b(b)(2) and 18 U.S.C. § 2.
FORFEITURE

1. The allegations contained in Counts One through Thirteen of this
Indictment are realleged and incorporated by reference for the purpose of
alleging forfeitures pursuant to the provisions of 18 U.S.C. § 982(a)(7).

2. Upon conviction of any or all of the violations alleged in Counts
One through Thirteen, the defendants shall forfeit to the United States of
America, pursuant to 18 U.S.C. § 982(a)(7), any and all property, real or
personal, that constitutes or is derived, directly or indirectly, from the gross
proceeds traceable to the commission of the offenses.

a. The property to be forfeited includes, but is not limited to, a
judgment in the amount the defendants obtained as a result of the commission
of the offenses, and the following assets which constitute proceeds traceable to
the commission of the offenses:

a. approximately $160,531.10 seized from Bank of America

account 898095299517 held in the name of Indian Shores
Bracing Inc;

oe
b. approximately $108,342.34 seized from Bank of America
account 229057958245 held in the name of Cordial
Medical Supply;

c. approximately $156,924.44 seized from Bank of America
account 229057958232 held in the name of Village
Medical Supply, Inc.;

d. approximately $26.68 seized from Bank of America account
356578556 held in the name of Tiger Medical, Inc.;

e. approximately $8,521,176.71 seized from Bank of America
account 229053747706 held in the name of ASP
Marketing Group, LLC;

f. approximately $221,116.79 seized from Bank of America
account 898085651181 held in the name of Global One
Medical Solutions, LLC;

g. approximately $123,317.80 seized from JPMorgan Chase Bank
account 276100275 held in the name of Self-Care Bracing;

h. approximately $274,699.99 held by CMS for fraudulent
claims submitted by Cordial Medical Supply;

i. approximately $418,631.36 held by CMS for fraudulent
claims submitted by Indian Shores Bracing;

j. approximately $452,638.56 held by CMS for fraudulent
claims submitted by Self-Care Bracing, Inc;

k. approximately $150,632.12 held by CMS for fraudulent
claims submitted by Tiger Medical, Inc.; and

1. approximately $558,476.38 held by CMS for fraudulent
claims submitted by Village Medical Supply.

4. If any of the property described above, as a result of any act or

omission of the defendant:

34
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

e. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

é. has been commingled with other property which cannot be

divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by

18 U.S.C. § 982(b)(1).

A TRUE BILL,

KOE La TF

Foreperson

MARIA CHAPA LOPEZ

 

 

 

30
FORM OBD-34
February 20 No.

 

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

THE UNITED STATES OF AMERICA

 

 

VS.

PATSY TRUGLIA, and
RUTH BIANCA FERNANDEZ

 

oS
—————— ——————

 

INDICTMENT

Violations: 18 U.S.C. §§ 371, 1035, 1347
42 U.S.C. §§ 1347, 1320a—7b(b)(1), 1320a—7b(b)(2)

 

 

 

A true bill,

ACBL £
Foreperson

Filed in open court this 11th day

of February 2020.

 

Clerk

 

 

Bail $

 

 

GPO 863 525
